Per Curiam.

There is no denial of the explicit facts set forth in the affidavits submitted on behalf of the appellants that the release originally tendered by plaintiff was a limited release and that the defendants in the Municipal Court action insisted upon a general release to cover all relations with the plaintiff. The cause of action now asserted was in existence at the time the general release was given, and the failure to make any answer to defendants’ affidavits is most significant. Defendants are entitled to summary judgment.
Order appealed from reversed and motion granted. Settle order.